PER CURIAM.
The preliminary injunction issued pursuant to Florida Rule of Civil Procedure 1.610(a) is reversed on two grounds. First, the acts enjoined by the injunction are not specified with such reasonable definiteness and certainty that the defendants bound by the decree would know what they must refrain from doing without the matter being left to speculation and conjecture. See Moore v. City Dry Cleaners & Laundry, Inc., 41 So.2d 865, 871 (Fla.1949). Secondly, the complaint for injunctive relief fails to set forth clearly, definitely, and unequivo*756cally sufficient allegations to warrant the intervention of a court of equity. Cramp v. Board of Public Instruction of Orange County, 118 So.2d 541 (Fla.1960); Stanton v. Harris, 152 Fla. 736, 13 So.2d 17 (Fla.1943).
Reversed.